917 F.2d 1302Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Stephen RIPMEESTER, Plaintiff-Appellant,v.John NORRIS, of the Central Record Department, In HisOfficial and Individual Capacity, Defendant-Appellee.
No. 90-6389.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 13, 1990.Rehearing and Rehearing In Banc Denied Dec. 4, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-90-1250)
Robert Steven Ripmeester, appellant pro se.
Unpublished opinions are not binding precedent in this circuit.  See I.O.P. 36.5 and 36.6.
D.S.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert Steven Ripmeester appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ripmeester v. Norris, CA-90-1250 (D.S.C. Aug. 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.